DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Application filed on 08/04/2021. Claims 1 and 5-11 are pending in the case. Claims 2-4 and 12-13 are cancelled. Claims 1 and 10-11 are independent claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a perform” (line 5) which appears a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Munemoto (US 7603183 B1) in view of Maeda et al. (US 2006/0089728 A1, hereinafter Maeda) and Torgerson et al. (US 2012/0084664 A1, hereinafter Torgerson).

As to independent claim 1, Munemoto teaches a program development support device, comprising: 
a processor (CPU 11), coupled to the display (display 35), configured to:
a perform an editing of the controller program used in the controller program (editor screen 32b, Col. 20 lines 49-67);
perform an editing of the user interface program (Fig. 15 The editing section 32 includes the ladder editor 32a, the screen generating editor 32b, Col. 20 lines 49-67); 
receive an operation input of selection and movement of an element of the controller program displayed on the display (“the copying function section 32d automatically generates (draws), on the ladder diagram generated by the ladder editor 32a, ladder symbols corresponding to the marks on the screen generated by the screen generating editor 32b, while the copying function section 32d copies the attribute data of the mark as the attribute data of the ladder symbols. Specifically, the copying of the attribute data is carried out by using the drag & drop function or the copy & paste function, via a later-described clip board CB (see FIGS. 16 and 18) provided to the memory section 34” Col. 21 lines 64-67 through Col. 22 lines 1-9) ; and
reflect, on the editing screen of the user interface program, elements of the user interface program that correspond to the elements of the controller program that are 
	Munemoto does not appear to expressly teach wherein the processor determines types of the elements of the user interface program according to types of the controller program being edited; and 
if the elements of the controller program are global variables and there is no element of the user interface program at a movement destination of the elements of the processor causes the elements of the user interface program to be newly displayed on the editing screen of the user interface program.
	Maeda teaches wherein the processor determines types of the elements of the user interface program according to types of the controller program being edited (“When the pasting destination of the selected program part is a ladder editing screen (step S3), it is determined whether a symbol is set in the sequence program of the pasting destination or not” paragraph 0043); and 
if the elements of the controller program are global variables and there is no element of the user interface program at a movement destination of the elements of the 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Munemoto to comprise wherein the copy function unit determines types of the elements of the user interface program according to types of the controller program being edited; and if the elements of the controller program or the variables are global variables and there is no element of the user interface program at a movement destination of the elements of the controller program or the variables, the copy function unit causes the elements of the user interface program to be newly displayed on the editing screen of the user interface program. One would have been motivated to make such a combination to improve operability of creation and editing of the sequence program.
Munemoto and Maeda do not appear to expressly teach a display configured to display an editing screen of a controller program and an editing screen of a user interface program; and a processor, coupled to the display, configured to:
wherein the processor updates a variable mapping when the elements of the controller program are dragged and dropped to a destination of the elements of the controller program, and there are elements of the user interface program corresponding to the elements of the controller program at the destination, 
wherein the variable mapping represents a relation between each of the elements of the user interface program and each of the elements of the controller 
Torgerson teaches a display configured to display an editing screen of a controller program and an editing screen of a user interface program (“an engineer may load a MATLAB script shown in FIG. 1 into a design environment for building HMIs.  Code view editor 300 shown in FIG. 3, is an example of such environment running on a computer platform… a GUI may be a collective term that may refer to a single display area, or multiple windows and representations” paragraph 0038); and
a processor (processor 1204, paragraph 0060), coupled to the display (“The computer system 1202 may also be used in conjunction with a display device for providing a GUI” paragraph 0062), configured to:
wherein the processor updates a variable mapping when the elements of the controller program are dragged and dropped to a destination of the elements of the controller program, and there are elements of the user interface program corresponding to the elements of the controller program at the destination (FIG. 7 shows an example of dragging and dropping an expression on an HMI and FIG. 8 shows an expression replaced with a reference to an HMI after binding, paragraph 0042-0044, 0053).
wherein the variable mapping represents a relation between each of the elements of the user interface program and each of the elements of the controller program individually based on a data display of each of the elements of the controller program corresponding to a position of each of the elements of the user interface program being displayed in the editing screen of the user interface program (“Table I 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Munemoto to comprise a display configured to display an editing screen of a controller program and an editing screen of a user interface program; and a processor, coupled to the display, configured to: wherein the processor updates a variable mapping when the elements of the controller program are dragged and dropped to a destination of the elements of the controller program, and there are elements of the user interface program corresponding to the elements of the controller program at the destination, wherein the variable mapping represents a relation between each of the elements of the user interface program and each of the elements of the controller program individually based on a data display of each of the elements of the controller program corresponding to a position of each of the elements of the user interface program being displayed in the editing screen of the user interface program. One would have been motivated to make such a combination to improve clarity and operation of the control program editing.

As to dependent claim 5, Munemoto teaches the program development support device according to claim 1, Munemoto does not appear to expressly teach wherein the processor updates the variable mapping if the elements of the controller program are 
However, Munemoto teaches “An editing apparatus of the present invention, in order to attain the above objects, is provided with (i) the first editing means and second editing means, (ii) a single file for storing [circle around (1)] screen data, which is inclusive of (a) inherent data inherent to the display content program, (b) variable names set with respect to the respective control-object apparatuses, [circle around (2)] control data, which is inclusive of the variable names and inherent data inherent to the control procedure program, the common data including the variable names, and [circle around (3)] common data, which is common to (a) the display content program, (b) the control procedure program, and which is inclusive of the variable names, (iii) data generating means for causing one of the first and second editing means to generate, in the file, inherent data, which is inherent to one of the display content program and the control procedure program, based on the variable name of the common data obtained by searching out of the file” (Col. 6 lines 65-67 through Col. 7 lines 1-14). Furthermore, Torgerson teaches a variable mapping (“Table I below presents a list of possible binding mappings between HMIs and expression result types.  Note that this list is illustrative and is not intended to be limiting” paragraph 0053) and updating variable mapping (FIG. 7 shows an example of dragging and dropping an expression on an HMI and FIG. 8 shows an expression replaced with a reference to an HMI after binding, paragraph 0042-0044, 0053)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of 

As to dependent claim 6, Munemoto teaches the program development support device according to claim 1.
Munemoto further teaches wherein the processor detects a data type of the variable of the selected element of the controller program, and determines a display mode of the elements of the user interface program corresponding to the data type of the variable (“The variable number data is included in the attribute data.  The variable number can be set in a bit format, an integral number format, or a real number format, besides this format.  Data of those kinds is included in the attribute data, together with the variable number data” Col. 32 lines 43-47 and lines 13-39).

As to dependent claim 7, Munemoto teaches the program development support device according to claim 1,Munemoto does not appear to expressly teach wherein the processor is capable of editing a plurality of controller programs in parallel, and detects the selected controller program to perform a variable mapping for the detected controller program. However Munemoto teaches “variable number management section 32h displays the variable numbers registered in the data file 33 on a ladder window 32a.sub.1 and a screen generating window 32b.sub.1, which are described later, in a 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Munemoto to comprise in a state that a plurality of controllers is edited in parallel, for example, the plurality of tabs shown in Fig. 53 are edited in parallel, the variable mapping is updated so that the editing includes an active controller tab. One would have been motivated to make such a combination to improve clarity and operation of the control program editing.

As to dependent claim 8, Munemoto teaches the program development support device according to claim 1, Munemoto further teaches wherein the controller program is a ladder program or a ST program (Fig. 15 ladder program editing screen).

Claim 10 reflects a program development support method embodying the limitations of claim 1 therefore the claim is rejected under similar rationale.

Claim 11 reflects a non-transitory computer-readable recording medium embodying the limitations of claim 1 therefore the claim is rejected under similar rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Munemoto in view of Maeda et al., Torgerson et al., and Chouinard et al. (US 8694959 B2, hereinafter Chouinard).

As to dependent claim 9, Munemoto teaches the program development support device according to claim 8, Munemoto does not appear to expressly teach wherein
when the controller program is an ST program, shapes of elements of the user interface program are determined according to positions of ST elements.
	Chouinard teaches wherein when the controller program is an ST program, shapes of elements of the user interface program are determined according to positions of ST elements (“For example, the document 206 can support six (6) different containers for seven (7) languages (e.g., ST, IL, LD, FBD & custom & SFC & FC, 61499, HMI).  Each can include specific rules for each (e.g., graphical, textual)” Col. 6 lines 47-49).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Munemoto to comprise wherein when the controller program is an ST program, shapes of elements of the user interface program are determined according to positions of ST .

Response to Arguments
Applicant’s amendments to claims 1-2, 4-9, 11 and 13 have been considered and they are persuasive. The 112f interpretation and the 112(b) rejections of claims 1-2, 4-9, 11 and 13 have been withdrawn.
Applicant’s arguments with respect to claim 1 have been considered but are moot in the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493.  The examiner can normally be reached on Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171